Exhibit 10.1

 

EXCHANGE AGREEMENT

 

Lynrock Lake LP (the “Undersigned”), for itself and on behalf of the beneficial
owners listed on Exhibit A hereto (“Accounts”) for whom the Undersigned holds
contractual and investment authority (each Account, as well as the Undersigned
if it is exchanging Existing Notes (as defined below) hereunder, a “Holder”),
enters into this Exchange Agreement (the “Agreement”) with Veeco Instruments
Inc., a Delaware corporation (the “Company”), on November 11, 2020 whereby the
Holders will exchange (the “Exchange”) the Company’s existing 2.70% Convertible
Senior Notes due 2023 (the “Existing Notes”) held by the Holders for the
Company’s new 3.50% Convertible Senior Exchange Notes due 2025 (the “New Notes”)
that will be issued pursuant to the provisions of an Indenture to be entered
into between the Company and U.S. Bank National Association, as Trustee (the
“Trustee”), on the Closing Date (as defined below) (the “Indenture”).

 

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

 

Article I: Exchange of Existing Notes for New Notes

 

At the Closing (as defined below), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company $125,000,000.00 aggregate
principal amount of Existing Notes (the “Exchanged Notes”), and in exchange
therefor the Company hereby agrees to issue to the Holders, collectively,
$132,500,000.00 aggregate principal amount of New Notes (the “Holders’ New
Notes”).

 

In addition, the Company hereby agrees to pay in cash an amount equal to accrued
and unpaid interest in respect of the Holders’ Exchanged Notes (the “Final
Interest Payment”) from, and including, the most recent date on which interest
thereon was paid, to, but excluding, the Closing Date, and interest will accrue
on the New Notes from, and including, November 17, 2020.

 

The closing of the Exchange (the “Closing”) shall occur on November 17, 2020, a
date (the “Closing Date”) no later than four business days after the date of
this Agreement. At the Closing, (a) each Holder shall deliver or cause to be
delivered to the Company all right, title and interest in and to its Exchanged
Notes (and no other consideration) free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto (collectively, “Liens”), together with any
documents of conveyance or transfer that the Company may deem necessary or
desirable to transfer to and confirm in the Company all right, title and
interest in and to the Exchanged Notes free and clear of any Liens, and (b) the
Company shall deliver to each Holder (i) the aggregate principal amount of such
Holder’s New Notes specified on Exhibit A hereto (or, if there are no Accounts,
the Company shall deliver to the Undersigned, as the sole Holder, the Holders’
New Notes) and (ii) cash in an amount equal to each such Holder’s Final Interest
Payment specified on Exhibit A hereto; provided, however, that the parties
acknowledge that the Company may delay the delivery of the Holders’ New Notes to
the Holders due to procedures and mechanics within the system of the Depository
Trust Company or The NASDAQ Global Select Market (including the procedures and
mechanics regarding the listing of the Conversion Shares (as defined below) on
such exchange), or other events beyond the Company’s control and that such delay
will not be a default under this Agreement so long as (i) the Company is using
its reasonable best efforts to effect the issuance of one or more global notes
representing the New Notes, and (ii) such delay is no longer than five business
days after the date of this Agreement. Further, to the extent the Closing is
delayed pursuant to the failure by the Holder to deliver the Exchanged Notes as
a result of procedures and mechanics within the system of the Depository Trust
Company or other events beyond the Holder’s control, such delay will not be a
default by the Holder under this Agreement so long as (i) the Holder is using
its reasonable efforts to deliver the Exchanged Notes, and (ii) such delay is no
longer than five business days after the date of this Agreement. For the
avoidance of doubt, in the event of any delay in the Closing pursuant to the
prior sentences (a) the Company shall not be required to deliver the New Notes
and the Holders shall not be required to deliver the Exchanged Notes until the
Closing occurs and (b) the Company will not make any additional cash payment
pursuant to this Agreement (other than the Final Interest Payment specified on
Exhibit A) in respect of interest, if any, accrued and unpaid to the Closing for
the Exchanged Notes as a result of such delay. Instead, such amounts will be
deemed to be paid by the exchange of the Exchanged Notes for the Holders’ New
Notes. The Company may issue additional New Notes from time to time to one or
more other holders of outstanding Existing Notes or to other investors, subject
to the terms of the Indenture, and subject to written approval from a majority
of the holders of New Notes then outstanding. The cancellation of the Exchanged
Notes and the delivery of the New Notes shall be effected via one-sided
Deposit/Withdrawal at Custodian (DWAC) pursuant to the instructions to be
provided by Oppenheimer & Co. Inc. (“OpCo”) after the date of this Agreement.
OpCo shall provide instructions to the Undersigned for settlement of the
Exchange. All questions as to the form of all documents and the validity and
acceptance of the Existing Notes and the New Notes will be determined by the
Company, in its sole discretion, which determination shall be final and binding.

 





 

 

Article II: Covenants, Representations and Warranties of the Holders

 

The Undersigned hereby covenants as follows, and makes the following
representations and warranties on its own behalf and where specified below, on
behalf of each Holder, each of which is and shall be true and correct on the
date hereof and at the Closing, to the Company and OpCo, and all such covenants,
representations and warranties shall survive the Closing.

 

Section 2.1      Power and Authorization. Each of the Undersigned and each
Holder is duly organized, validly existing and in good standing under the laws
of its jurisdiction of formation, and the Undersigned has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Exchange contemplated hereby, in each case on
behalf of each Holder. If the Undersigned is executing this Agreement on behalf
of Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, and
(b) Exhibit A hereto is a true, correct and complete list of (i) the name of
each Account, (ii) the principal amount of such Account’s Exchanged Notes,
(iii) the principal amount of Holders’ New Notes to be issued to such Account in
respect of its Exchanged Notes and (iv) the Final Interest Payment to be paid to
such Holder in respect of Exchanged Notes. No consent, approval, authorization,
order, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Holders of this Agreement and the consummation of the
Exchange contemplated hereby, in each case on behalf of each Holder.

 

Section 2.2      Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and constitutes a valid
and legally binding obligation of the Undersigned and each Holder, enforceable
against the Undersigned and each Holder in accordance with its terms, except
that such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the applicable Holder’s organizational documents
(or any similar documents governing each Account), (ii) any agreement or
instrument to which the Undersigned or the applicable Holder is a party or by
which the Undersigned or the applicable Holder or any of their respective assets
are bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Undersigned or the applicable Holder,
except in the case of clause (iii), where such violations, conflicts, breaches
or defaults would not adversely affect the Undersigned’s or the applicable
Holder’s ability to consummate the transactions contemplated hereby in any
material respect.

 

Section 2.3      Title to the Exchanged Notes. Each Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes). Each Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that such Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). Each Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its rights, title or interest in or to
its Exchanged Notes, or (b) given any person or entity (other than the
Undersigned) any transfer order, power of attorney or other authority of any
nature whatsoever with respect to its Exchanged Notes. Upon each Holder’s
delivery of its Exchanged Notes to the Company pursuant to the Exchange, the
Company will acquire good, marketable and unencumbered title to such Exchanged
Notes, free and clear of all Liens.

 



2

 

 

Section 2.4      Accredited Investor or Qualified Institutional Buyer. Each
Holder is both (a) an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3), (7) and (8) of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and (b) a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act; and is acquiring the New Notes hereunder for investment for its
own respective account and not with a view to, or for resale in connection with,
any distribution thereof in a manner that would violate the registration
requirements of the Securities Act.

 

Section 2.5      No Affiliate Status. Each Holder is not, and has not been at
any time during the consecutive three month period preceding the date hereof, a
director, officer or “affiliate” within the meaning of Rule 144 promulgated
under the Securities Act (an “Affiliate”) of the Company. To its knowledge, each
Holder did not acquire any of the Exchanged Notes, directly or indirectly, from
an Affiliate of the Company.

 

Section 2.6      No Illegal Transactions. Each of the Undersigned and each
Holder has not, directly or indirectly, and no person acting on behalf of or
pursuant to any understanding with it has, disclosed to a third party any
information regarding the Exchange (other than as contemplated in
Section 2.7(c)) or engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales (as defined below) involving any
of the Company’s securities) since the time that the Undersigned was first
contacted by either the Company, OpCo or any other person regarding the
Exchange, this Agreement or an investment in the New Notes or the Company. Each
of the Undersigned and each Holder covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will disclose to a
third party any information regarding the Exchange or engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and each
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and each Holder’s respective internal
policies, (i) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries, desks, groups or affiliates of the Undersigned or such
Holder that are effectively walled off by appropriate “Fire Wall” information
barriers approved by the Undersigned’s or such Holder’s respective legal or
compliance department (and thus such walled off parties have not been privy to
any information concerning the Exchange), and (ii) the foregoing representations
and covenants of this Section 2.6 shall not apply to any transaction by or on
behalf of an Account, desk or group that was effected without the advice or
participation of, or such Account’s, desk’s or group’s receipt of information
regarding the Exchange provided by, the Undersigned or each Holder.

 



3

 

 

Section 2.7      Adequate Information; No Reliance. The Undersigned acknowledges
and agrees on behalf of itself and each Holder that (a) the Undersigned has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Exchange and has had the opportunity to review the
Company’s filings and submissions with the Securities and Exchange Commission
(the “SEC”), including, without limitation, all information filed or furnished
pursuant to the Exchange Act, (b) the Undersigned has had a full opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Exchange, (c) the Undersigned has had the opportunity to
consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the Exchange and to make an informed investment
decision with respect to such Exchange, (d)  each Holder has evaluated the tax
and other consequences of the Exchange and ownership of the New Notes with its
tax, accounting or legal advisors, including the consequences to such Holder of
the issuance of the New Notes with original issue discount, if any, for U.S.
federal income tax purposes, (e) neither the Undersigned nor any Holder is
relying, and none of them has relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, OpCo, except for (A) the publicly available filings and submissions
made by the Company with the SEC under the Exchange Act and (B) the
representations and warranties made by the Company in this Agreement, and
(f) none of OpCo, any of its affiliates or any of its control persons, officers,
directors or employees shall be liable to the Holders in connection with or any
transaction in connection with the Exchange. Each of the Undersigned and each
Holder is a sophisticated participant in the Exchange; has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its prospective investment in the New Notes; has the ability
to bear the economic risks of its prospective investment and can afford the
complete loss of such investment; and acknowledges that an investment in the New
Notes involves a high degree of risk.

 

Section 2.8      No Public Market. The Undersigned acknowledges and agrees on
behalf of itself and each Holder that no public market exists for the New Notes
and that there is no assurance that a public market will ever develop for the
New Notes.

 

Section 2.9      Privately Negotiated Exchange. The Undersigned and each Holder
acknowledges that the terms of the Exchange have been mutually negotiated
between the Undersigned (for itself and on behalf of each Holder) and the
Company. The Undersigned was given a meaningful opportunity to negotiate the
terms of the Exchange on behalf of itself and each Holder. Each Holder’s
participation in the Exchange was not conditioned by the Company on such
Holder’s exchange of a minimum principal amount of Exchanged Notes. The
Undersigned and each Holder acknowledges that it had a sufficient amount of time
to consider whether to participate in the Exchange and that neither the Company
nor OpCo has placed any pressure on the Undersigned or any Holder to respond to
the opportunity to participate in the Exchange. The Undersigned and each Holder
acknowledges that it did not became aware of the Exchange through any form of
general solicitation or advertising within the meaning of Rule 502 under the
Securities Act.

 

Section 2.10      Taxpayer Information. The Undersigned agrees that it shall
obtain from each Holder and deliver to the Company a complete and accurate IRS
Form W-9 or IRS Form W-8BEN, W-8BEN-E, W-8ECI, or other applicable Form W-8, as
appropriate.

 

Section 2.11      Further Action. The Undersigned agrees that the Undersigned
and each Holder shall, upon request, execute and deliver any additional
documents deemed by the Company to be necessary or desirable to complete the
Exchange.

 

Article III: Covenants, Representations and Warranties of the Company

 

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders and OpCo, and all such covenants,
representations and warranties shall survive the Closing.

 

Section 3.1      Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement and the Indenture, to perform its obligations hereunder and
thereunder, and to consummate the Exchange contemplated hereby. No material
consent, approval, order or authorization of, or material registration or
declaration with, any governmental entity is required on the part of the Company
in connection with the execution, delivery and performance by it of this
Agreement and the consummation by the Company of the transactions contemplated
hereby, other than as may be required under the securities or blue sky laws of
the various jurisdictions in which the New Notes are being issued.

 



4

 

 

Section 3.2      Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and will govern the terms of the New Notes, and, assuming that the
Indenture has been duly executed and delivered by the Trustee, the Indenture
will constitute a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions. This Agreement, the
Indenture and consummation of the Exchange will not violate, conflict with or
result in a breach of or default under (a) the articles of incorporation, code
of regulations or other organizational documents of the Company, (b) any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (c) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Company, except in the
case of clauses (b) or (c), where such violations, conflicts, breaches or
defaults would not adversely affect the Company’s business or its ability to
consummate the transactions contemplated hereby in any material respect.

 

Section 3.3      Validity of the Holders’ New Notes. The Holders’ New Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to each Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holders’ New Notes will be valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, except that such enforcement may be subject to the Enforceability
Exceptions, and the Holders’ New Notes will not be subject to any preemptive,
participation, rights of first refusal or other similar rights. Assuming the
accuracy of each Holder’s representations and warranties hereunder, the Holders’
New Notes (a) will be issued in the Exchange exempt from the registration
requirements of the Securities Act pursuant to Section 4(a)(2) of the Securities
Act, (b) will, at the Closing, be free of any restrictions on resale by such
Holder pursuant to Rule 144 promulgated under the Securities Act, and (c) will
be issued in compliance with all applicable state and federal laws concerning
the issuance of the Holders’ New Notes.

 

Section 3.4      Validity of Underlying Common Stock. The Holders’ New Notes
will at the Closing be convertible into shares of common stock, $0.01 par value,
of the Company (the “Conversion Shares”) in accordance with the terms of the
Indenture. The Conversion Shares have been duly authorized and reserved by the
Company for issuance upon conversion of the Holders’ New Notes and, when issued
upon conversion of the Holders’ New Notes in accordance with the terms of the
Holders’ New Notes and the Indenture, will be validly issued, fully paid and
non-assessable, and the issuance of the Conversion Shares will not be subject to
any preemptive, participation, rights of first refusal or other similar rights,
will, upon issuance to the Holders, assuming the accuracy of each Holder’s
representations and warranties hereunder, be free of any restrictions on resale
by such Holder pursuant to Rule 144 promulgated under the Securities Act, and
will be issued in compliance with all applicable state and federal laws
concerning the issuance of the Conversion Shares.

 

Section 3.5      Listing Approval. At the Closing, the Conversion Shares shall
be approved for listing on The NASDAQ Global Select Market, subject to notice of
issuance.

 

Section 3.6      Disclosure. At or before 9:30 a.m., New York City time, on the
first business day after the date of this Agreement, the Company shall issue a
publicly available press release or file with the SEC a Current Report on
Form 8-K disclosing all material terms of the Exchange (to the extent not
previously publicly disclosed). Without the prior written consent of the
Undersigned, the Company shall not disclose the name of the Undersigned or any
Holder in any filing or announcement, unless such disclosure is required by
applicable law, rule, regulation or legal process.

 

Section 3.7      No Litigation. There is no action, lawsuit, arbitration, claim
or proceeding pending or, to the knowledge of the Company, threatened, against
the Company that would reasonably be expected to impede the consummation of the
transactions contemplated hereby.

 



5

 

 

Article IV: Miscellaneous

 

Section 4.1      Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

 

Section 4.2      Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 4.3      Assignment; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties and their successors and assigns.
No party shall assign this Agreement or any rights or obligations hereunder or,
in the case of the Holders, any of the Exchanged Notes held by such Holders,
without the prior written consent of the Company (in the case of assignment by a
Holder) or the applicable Holders (in the case of assignment by the Company).

 

Section 4.4      Further Assurances. The parties hereto each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, including
giving any further assurances, as any party may reasonably request in connection
with the Exchange contemplated by and in this Agreement. In addition, subject to
the terms and conditions set forth in this Agreement, each of the parties shall
use its reasonable best efforts (subject to, and in accordance with, applicable
law) to take promptly, or to cause to be taken, all actions, and to do promptly,
or to cause to be done, and to assist and to cooperate with the other parties in
doing, all things necessary, proper or advisable under applicable laws to
consummate and make effective the Exchange contemplated hereby, including the
obtaining of all necessary, proper or advisable consents, approvals or waivers
from third parties and the execution and delivery of any additional instruments
reasonably necessary, proper or advisable to consummate the Exchange
contemplated hereby.

 

Section 4.5      Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any non-compliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such non-compliance or breach.

 

Section 4.6      Governing Law; Waiver of Jury Trial. This Agreement shall in
all respects be construed in accordance with and governed by the substantive
laws of the State of New York, without reference to its choice of law rules.
Each of the Company and the Undersigned irrevocably waive any and all right to
trial by jury with respect to any legal proceeding arising out of the
transactions contemplated by this Agreement.

 

Section 4.7      Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

 



6

 

 

Section 4.8      Third Party Beneficiaries. This Agreement is also intended for
the immediate benefit of OpCo. OpCo may rely on the provisions of this
Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, the Holders and the Company.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:   “Company”:       /s/ Lynrock Lake LP (in its capacities
described in the first paragraph hereof)   VEECO INSTRUMENTS INC.

 

By: Lynrock Lake Partners LLC, its general partner                 By: /s/
Cynthia Paul   By: /s/ John Kiernan Name: Cynthia Paul   Name: John Kiernan
Title: Member   Title: Senior Vice President, Chief Financial Officer

 

Signature Page to Exchange Agreement
Veeco Instruments Inc.

  





 